Title: To James Madison from Peter Dobell, 14 January 1802
From: Dobell, Peter
To: Madison, James


					
						Sir
						Bordeaux Jany. 14th. 1802
					
					Having return’d from Havre for the purpose of arranging definitively my private concerns, I 

avail myself of this occasion, to communicate to you, some observations, on the obstacles, opposed, 

to an exact, and faithfull performance, of the duties of the Agency, conformable to your instructions 

of the 10th. of June, 1801.
					Since the discontinuance, of the Blockade, several American vessells, have arrived, which, in a short 

time, shall be duly inspected.
					Much difficulty  on this subject, of ascertaining, correctly, the quantity, and quality of 

imports, names of owners, where bound, &c &c, in consequence, of an extreme 

aversion, which prevails, on the part of masters of vessels, to making an immediate declaration, and 

depositt of their papers, in the office, at the moment, of arrival.  Indeed, very many of them, altho’ 

solicited every day, depart, without having once, presented themselves; we are therefore, necessitated 

to take information, at second hand, from the Custom house clerks, who are frequently, both 

exceedingly inaccurate, and uncivil.
					For, observing the disrespectfull treatment, we meet with, from Captains, they entertain a 

contemptuous opinion, of the Consular character, & conceive it a favor to permit a copy of 

their notes.
					From those facts, it will appear to you, clearly even the ordinances of the Government of the 

United States have been insultingly disregarded, and the object of the appointment, in a great 

measure destroy’d, Not to mention, the latitude, an abuse of this nature, gives to fraudulent foreigners, 

who are inclined to usurp, the rights of our Citizens.
					Unless, we are legally authorized, to insist, on a strict examination, of every ships documents, wearing 

the American Flag, the same deceit and villany, practised, during the latter part of the war, by 

means of counterfeit Registers, &c, &c will in a parallel case, be pursued, with equal impunity.
I know not, whether representations, on this subject have been made, to our Government, but be 

assured, Sir, the sale & circulation, of such forgeries, have not only provoked the condemnation of many real Americans, but excited also, in the minds of Europe a contemptuous opinion, of our national character and good faith.
					After having received an Exequatur, from the first Consul, I observed, it limited the exercise of my 

authority, to the department, of the Lower Seine, which, throws aside entirely, one of the most 

important objects, of the Commission vizt. that of naming Agents, at the several bye Ports.
Convinced, that many serious inconveniences, would result to my countrymen, visiting those ports, 

who might have occasion, for the services of an agent, I made application, thro’ my friend Mr 

Skipwith, to have the powers of the Exequatur, extended, to the utmost intent & meaning, of the 

commission.
					He immediately addressed, the Minister of Foreign Affairs, on the subject, whose reply, is herewith 

inclosed, and which I beg leave, to submit to your consideration & decision.
Annexed to this, I have the pleasure to forward you, a complete file of Paris papers, from the 1st. of 

Brumaire, down to the 12th. Nivose, and also two sheets of the Courrier Maritime, of Havre.  By 

them, you will perceive, what a formidable force, the French are about to employ against the Island of 

St. Domingo.  Twenty five thousand men, have embarked at Brest, three thousand at Rochelle, Six 

thousand at Havre, and I believe five or Six thousand from L’Orient.
					It has been hinted also, that they are not  all intended  for  the  West 

Indies.
					They possitively asserted here, the cession of New Orleans, to the French, and, I  have  been 

privately informed, that  they  contemplate,  an  attack  upon our  Western 

Territory.
					I will not however, say, it is absolutely reliable information, but appearing to me not 

	altogether devoid of probability, I feel too much interest in the happiness of my country, 

to pass it over in silence.
					Large Supplies of Flour, have arrived in this place, within those few days, and every French 

vessell, bound to the West Indies, is obliged to carry a certain proportion, for the Army.  

Tendering my services on all occasions in this country, I have the honour to remain with the 

highest Esteem & respect, Your most obedt Servt.
					
						Peter Dobell
						Comm. Ag. for the Port of Havre
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
